Per Curiam.
Respondent was admitted to practice by this Court in 1985. He currently resides in Texas. By decision dated May 5, 1997, this Court suspended respondent from practice pending his compliance with an order of the Court directing him to appear before petitioner to be examined under oath and to produce certain records and documents (Matter of Haas, 239 AD2d 658 [1997]). He now applies for reinstatement. Petitioner opposes the application.
Because we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law, we deny his application for reinstatement {see 22 NYCRR 806.12 [b]).
Cardona, P.J., Mercure, Spain, Mugglin and Rose, JJ., concur. Ordered that respondent’s application for reinstatement is denied.